Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Allowable Subject Matter
Claims 1-3; 5; 7-13; 15 are  allowed. The following is an examiner’s statement of reasons for allowance: 

“receive first user information about a first user corresponding to a user of the control device and authentication state information representing user authentication state in the control device;  based on that the control command comprises an operation request that requires authentication, determine whether the first user information matches a second user information about a second user corresponding to a user of the image display device, based on that the first user information matches the second user information, perform the authentication based on  the authentication state information; and based on that the authentication state information comprises information representing a state in which the authentication is completed in the control device by using biometric information of the first user, perform the operation in response to the control command” as recited in claim 1.

“receiving, from the control device, a control command for controlling an operation of the image display device; based on that the control command comprises an operation request that requires authentication, determining whether the first user information matches a second user information about a second user corresponding to a user of the image display device; based on that the first user information matches the second user information, performing the authentication based on  the authentication state information,  and based on that the authentication state information comprises information representing a state in which the authentication is completed in the control device by using biometric information of the first user, performing the operation in response to the control command” as recited in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                        Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425